DETAILED ACTION

Notice of Allowance
All claim rejections and/or objections from the previous final Office action mailed 11/17/2020 are hereby withdrawn in view of the after-final amendments, filed 01/15/2021, and for reasons set forth below. This application will be passed to issue on allowed claims 1, 6, 9, 12, 20, 83, 84, 88, 91, 125, 142, 143.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with TONY ORSI on 02/22/2021. The application has been amended as follows:
In the Specification
Change of Title: The Examiner has changed the title of instant application to the following: “A METHOD FOR DETERMINING EFFICACY OF CHEMOTHERAPY TREATMENT FOR A SUBJECT”.  
In the claims
Claims 76 and 81 are cancelled as they depend from cancelled claims.

REASONS FOR ALLOWANCE
The following is the examiner’s statement of reasons for allowance: 
The primary reason(s) for allowance is that the closes prior art of Agilent Technologies (2000) and US 8,239,142 does not teach or suggest the specific combination of treatment and processing steps as required by claim 1 (steps a through g). Accordingly, the presently claimed invention is patentable with respect to the prior art of record. 
The secondary reasons for allowance of the claims are as follows:
Claims 1, 6, 9, 12, 20, 76, 81, 83, 84, 88, 91, 125, 142, 143 have been fully considered with regards to 35 U.S.C. 101 and are directed to statutory subject matter for the following reasons. In this case, the claims result in a particular treatment of a patient and therefore 
The rejection of claims 1, 6, 9, 12, 20, 76, 81, 83, 84, 88, 91, 125, 142, 143 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view of applicant’s after-final amendments. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PABLO S WHALEY whose telephone number is (571)272-4425.  The examiner can normally be reached between 1pm-9pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Coope can be reached at 571-270-3614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/PABLO S WHALEY/Primary Examiner, Art Unit 3619